Name: Commission Regulation (EEC) No 3342/90 of 20 November 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 11 . 90 Official Journal of the European Communities No L 323/9 COMMISSION REGULATION (EEC) No 3342/90 of 20 November 1990 on the supply of various consignments of cereals as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 5 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 323/ 10 Official Journal of the European Communities 22. 11 . 90 ANNEX 1 . Operation No ('): 802/90 2. Programme : 1990 3 . Recipient : Madagascar (RÃ ©gie malgache des monopoles fiscaux (RMMF), 21 , avenue de 1 IndÃ ©pendance, B.P. 23, Antananarivo 101 4. Representative of the recipient (2) : Ambassade de la rÃ ©publique dÃ ©mocratique de Madagascar, avenue de Tervuren 276, B-1150 Brussels, tel. 770 17 26, telex 61197 TELMAD B 5. Place or country of destination : Madagascar 6 . Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3): see OJ No C 216, 14 . 8 . 1987, p. 3 (under ILA.1 ); specific characteristics : moisture content : 1 3,5 % maximum 8 . Total quantity : 5 000 tonnes 9 . Number of lots : one 10 . Packaging : in bulk, 1 1 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient : Toamasina 1 5 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  30. 12. 1990 18 . Deadline for the supply : 31 . 1 . 1991 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 11 . 12. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 . 12. 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 1 . 1991 (c) deadline for the supply : 1 5. 2. 1 99 1 22 . Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, rue de la Loi 200, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (^ : refund applicable on 30. 11 . 1990 fixed by Commission Regulation (EEC) No 3098/90 (OJ No L 296, 27 . 10 . 1990, p. 13) 22. 11 . 90 Official Journal of the European Communities No L 323/ 11 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : M. D. W. Schmidt, Immeuble Ny Havana, 67 hectares BP 746, Antananarivo ; tel . (261-2) 24216/27527, Telex 22327 DELFED-MG, telefax (261-2) 32169 (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.